Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated July 5, 2005 (People v Joseph, 20 AD3d 435 [2005]), affirming a judgment of the Supreme Court, Kings County, rendered January 8, 2002.
*866Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Spolzino, Krausman and Florio, JJ., concur.